This is a proceeding in habeas corpus, involving the custody of a girl (minor) child, the daughter of appellee.
We ascertain from the record that the Honorable W.M. Rayburn, the Judge Presiding, after a full and complete hearing of the respective parties, each of whom was attended by counsel, rendered judgment in favor of petitioner and awarded the custody of the child in question to its natural mother, until further orders of the court. The said decree or judgment reads as follows:
"This cause coming on to be heard at this time, and the parties being present in open Court in their own proper persons:
"The Court is of the opinion that, both parties being of equally good moral character, and both parties being equally financially able to support and care for the minor child, the subject of this petition, and the father of said minor child, James A. Clement, being in the Armed Forces of the United States and unable to care for said minor child at the present time, and the petitioner being the mother of said minor child, all of which is shown by proof offered in support of the petition;
"It is considered by the Court that the petitioner is entitled to the relief sought in her petition;
"It is, therefore, ordered, adjudged and decreed by the Court that the petitioner, Mrs. Fleeta E. Clement, have and she hereby is awarded the custody and control of Sylvia Clement until further ordered by the Court.
"Thereupon the defendant gave notice of an appeal to the Court of Appeals.
"This the 2nd day of July, 1943.
"(Signed) W.M. Rayburn, Judge."
After a careful and attentive study and consideration of the record before us, and upon which this appeal is predicated, we are unable to find any reasons or grounds which would authorize, justify or require this court to disturb the judgment from which this appeal was taken. It follows, therefore, that said judgment is affirmed in all respects as being right and just.
No further discussion or elaboration is deemed necessary.
Affirmed. *Page 319